Case 2:17-cv-09105-SRC-CLW Document 572 Filed 02/24/20 Page 1 of 2 PageID: 18118




             Arnold B. Calmann
               (973) 645‐4828
              abc@saiber.com

                                          February 24, 2020


  VIA ELECTRONIC FILING

  Honorable Stanley R. Chesler, U.S.D.J.
  U.S. District Court for the District of New Jersey
  Martin Luther King Jr. Bldg. & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07101


         Re:     Sanofi-Aventis U.S. LLC, et al. v. Mylan GmbH, et al.
                 Civil Action No. 2:17-cv-09105-SRC-CLW

  Dear Judge Chesler:

           We, along with Wilson Sonsini Goodrich & Rosati, represent Defendants in the above
  matter. We write to follow up on our January 28, 2020 letter (ECF No. 556) and to apprise Your
  Honor that on February 18, 2020 the Federal Circuit issued its mandate affirming the invalidity
  of all claims of the ’652 patent, which is the sole remaining patent asserted against Mylan
  GmbH’s proposed vial product. Your Honor had previously stayed all proceedings regarding
  the ’652 patent, ECF No. 521, but Defendants submit that the Federal Circuit’s mandate justifies
  lifting the stay and entering a judgment of invalidity in this case.

  I.     Background

          Defendants’ January 28 submission to Your Honor stated they would confer with Sanofi
  regarding a proposal for resolving the ’652 patent in this case. ECF No. 556. Since then, Sanofi
  filed a motion at the Federal Circuit seeking to stay the Federal Circuit’s mandate pending
  resolution of Sanofi’s “anticipated” petition to the Supreme Court for writ of certiorari, which
  the Federal Circuit denied on February 6, 2020. Ex. A. The next day, Sanofi filed a motion at
  the Supreme Court, again seeking a stay of the Federal Circuit’s mandate.1 The Supreme Court
  denied Sanofi’s motion “in all respects” on February 14, 2020. Ex. B. The Federal Circuit’s
  mandate issued on February 18, 2020. Ex. C.


  1
   Application to Stay or Recall the Federal Circuit’s Mandate Pending the Filing and Disposition
  of a Writ of Certiorari, Sanofi-Aventis Deutschland GmbH v. Mylan Pharmaceuticals Inc., No.
  19A886 (Feb. 7, 2020).
Case 2:17-cv-09105-SRC-CLW Document 572 Filed 02/24/20 Page 2 of 2 PageID: 18119


  Hon. Stanley R. Chesler, U.S.D.J.
  February 24, 2020
  Page 2



          Defendants promptly conferred with Sanofi regarding a proposal to lift the stay and enter
  judgment consistent with the mandate. Sanofi rejected Defendants’ proposal, contending this
  Court’s stay with respect to the ’652 patent should remain in effect until resolution of their
  upcoming petition for writ of certiorari to the Supreme Court, which must be filed by April 27,
  2020. Sanofi is wrong as a matter of law because once the Federal Circuit mandate issues, res
  judicata applies. See, e.g., Roche Palo Alto LLC v. Apotex, Inc., 526 F.Supp.2d 985, 998 (N.D.
  Cal. 2007), aff’d on other grounds, 531 F.3d 1372, 1380 (Fed. Cir. 2008) (“Defendants contend
  that the resolution in Syntex is not yet a ‘final judgment on the merits’ because they have filed a
  still-pending petition for a writ of certiorari before the United States Supreme Court. This
  argument is contrary to law. The preclusive effect of a federal district court judgment is
  unaffected by any appeals pending therefrom.”).

  II.    The Mandate Makes Judgment of Invalidity of the ’652 Patent Final

         Defendants respectfully request the Court lift the stay and enter judgment of invalidity
  regarding the ’652 patent based upon well-settled principles of res judicata and/or collateral
  estoppel. Indeed, Sanofi itself has acknowledged, as it must, that the Federal Circuit’s
  affirmance of a PTAB’s invalidity decision is a final judgment. See ECF No. 379 at 22-23
  (quoting MaxLinear, Inc. v. CF CRESPE LLC, 880 F.3d 1373, 1375–76 (Fed. Cir. 2018) and XY,
  LLC v. Trans Ova Genetics, 890 F.3d 1282, 1294 (Fed. Cir. 2018)).

          To effect the Federal Circuit’s final judgment, Defendants have attached a Proposed Final
  Judgment for entry in this case. We thank the Court for its consideration and assistance in this
  matter.




                                                 Arnold B. Calmann


  cc: All Counsel of Record (by CM/ECF)
